Citation Nr: 0216681	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  00-00 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a bilateral wrist injury.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a bilateral knee injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


REMAND

The veteran served on active duty from November 1956 to 
December 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in October 1999, a 
statement of the case was issued in November 1999, and a 
substantive appeal was received in December 1999.

A review of the record reveals that, on his December 1999 VA 
Form 9, Appeal to Board of Veterans' Appeals, the veteran 
requested a hearing at a local VA office before a Member or 
Members of the Board.  In August 2000, the veteran testified 
at a personal hearing before a hearing officer at the RO.  
However, as pointed out by a November 2002 communication from 
the veteran's accredited representative, the evidence of 
record does not show that the veteran has been scheduled for 
the requested hearing before the Board and there is no 
evidence to suggest that this request has been withdrawn. 

Accordingly, the case must be remanded to the RO for the 
following action:

The veteran should be scheduled for a 
Board hearing at the RO.  He should be 
informed of the date, time and location 
of such hearing, and a copy of the notice 
letter should be associated with the 
claims file.  After the hearing is 
conducted, or in the event the veteran 
cancels the hearing or fails to appear, 
the case should be returned to the Board. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




